Citation Nr: 1009191	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-24 216	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Eligibility to receive Dependency and Indemnity Compensation 
(DIC) as a surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991.  The Veteran also had other periods of active duty and 
inactive duty while serving with a reserve component.  The 
Veteran's other service included a period of active duty when 
he was killed in action on March [redacted], 2004, while serving with 
his reserve component in Iraq.  The appellant is claiming to 
be the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The claimant thereafter moved and jurisdiction 
over the appeal currently residues with the RO in Chicago, 
Illinois.  In September 2009, the claimant testified at a 
hearing before the undersigned at the RO in Chicago, 
Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record on appeal reveals that when the 
claimant was first contacted by the RO regarding her claim 
for DIC in June 2006, she notified VA that she and the 
Veteran had been "divorced" since 2001.  Moreover, while a 
DD Form 1300, Report of Casualty, dated May 2004, lists as 
interested persons to be notified in case of the Veteran's 
death, his father, his son (care of the women the claimant 
later identified as being the person the Veteran had an 
affair with while they were married), and the daughter he had 
with the claimant, it appears to only lists the claimant as a 
mailing address for the purpose of contact his daughter. 

On the other hand, following the RO's denial of the 
appellant's claim for DIC in the July 2006 decision because 
she and the Veteran had been divorced at the time of his 
death, she notified VA on a number of occasions that she and 
the Veteran were only separated at the time of his death in 
March 2004.  See August 2006 notice of disagreement; July 
2007 VA Form 9; and the September 2009 personal hearing.  
Specifically, she now claimed that, while she and the Veteran 
had been separated for approximately two years prior to his 
final deployment (i.e., since approximately 2002) because he 
had an affair which lead to the birth of another child and he 
went to live with the mother of that child, she and the 
Veteran were still close, they saw and talked with one 
another on a regular basis because of their children, and 
they had been talking about getting back together.

Given this conflicting evidence regarding the claimant's and 
the Veteran's marital status at the time of his death and the 
importance of such status in establishing standing to obtain 
DIC benefits (see 38 U.S.C.A. §§ 101(3), 101(31), 103(c), 
1304, 1310(a), 1311(14) (West 2002); 38 C.F.R. §§ 3.1(j), 
3.5(a)(1), 3.50, 3.54(c), 3.205(a)(2009)), the Board finds 
that a remand is required to attempt to verify the claimant's 
and the Veteran's marital status at the time of his death.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  Evans v. West, 
12 Vet. App. 22, 30 (1998) (holding that when evaluating the 
evidence in any given appeal the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so).  



Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should undertake a search 
of records held by the State of 
Pennsylvania and the State of Illinois to 
see if they document the claimant and the 
Veteran obtaining a divorce prior to his 
death in Iraq in 2004.  If the search for 
the records yields negative or positive 
results, that fact should clearly be 
documented in the claim's file and the 
claimant notified in writing.  

2.  The RO/AMC should contact the 
Internal Revenue Service and the State of 
Pennsylvania Department of Taxation and 
request that these agencies provide VA 
with the Veteran's marital status as 
reported on his tax returns for the 2001, 
2002, and 2003 tax years as well as the 
final return prepared by his estate for 
the 2004 tax year.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative or positive results, that fact 
should clearly be documented in the 
claim's file, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the claimant offered an opportunity 
to respond.

3.  The RO/AMC should contact the 
claimant and request that she provide VA 
with copies of her Federal and State 
Income Tax Returns for the 2001, 2002, 
2003, and 2004 tax years.  In this 
regard, the claimant should be advised 
that because VA is seeking this 
information solely for the purpose of 
ascertaining her marital status during 
these years she should redact all non 
relevant information found on these 
returns, including all of her financial 
information, prior to providing them to 
VA.  

4.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request copies of all the Veteran's 
service personnel records, including any 
records regarding his marital status at 
the time of his final deployment to Iraq 
in approximately 2004 and any other 
relevant records which may be helpful in 
ascertaining the claimant's and the 
Veteran's marital status at the time of 
his death.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative or 
positive results, that fact should 
clearly be documented in the claim's 
file, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the claimant offered an opportunity 
to respond.

5.  After undertaking the above 
development, the RO/AMC should provide 
the claimant with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

6.  Thereafter, the RO/AMC should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
claimant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit, to include a 
summary of the evidence received since 
the June 2007 statement of the case, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

